 



EXHIBIT 10.32
AGREEMENT
          THIS AGREEMENT (this “Agreement”) is entered into as of the last date
set forth on the signature page, and is made effective as of July 28, 2006 (the
“Effective Date”), by and between MINDSPEED TECHNOLOGIES, INC., a Delaware
corporation, located at 4000 MacArthur Boulevard, East Tower, Newport Beach, CA
92660 (“COMPANY”) and Dave Carroll (“Employee”).
AGREEMENT
Employee is and has been employed by COMPANY. In consideration of the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, both parties agree as follows:

  1.   Unpaid Leave of Absence. Effective July 28, 2006, Employee resigns his
position as an officer of COMPANY. Employee’s prior Change of Control Agreement
becomes null and void, and no longer in effect as of that date. Employee will be
placed on an unpaid leave of absence for a period beginning July 29, 2006
through the close of business on January 31, 2007, during which time Employee
will provide up to ten hours of service per week to support Worldwide Sales
leadership transition activity including customer and partner introductions,
account strategy reviews, and reviews of human resource and organizational
history and ongoing initiatives. During the unpaid leave of absence, Employee
will not accrue vacation, nor will Employee be eligible for participation in any
of COMPANY’s health and welfare plans. Employee acknowledges that he is not owed
any further payment as a result of his employment by COMPANY other than what is
provided in this Agreement.     2.   No Solicit – No Hire Promise. At the close
of business on the Effective Date, COMPANY will place Employee on unpaid leave
of absence through the close of business on January 31, 2007. In exchange for
this consideration, Employee agrees, for a period of one year beginning July 31,
2006, that he will not, either directly or through others, solicit, raid or
attempt to solicit any employee of COMPANY to terminate his or her relationship
with the COMPANY in order to become an employee to or for any other person or
entity. In addition, Employee promises not to hire any person who, as of the
Effective Date, is a member of COMPANY’s Worldwide Sales organization. Employee
further agrees that if the no solicit – no hire promise is breached, Employee
will compensate COMPANY for such breach by paying to COMPANY a sum equal to the
gross proceeds derived by Employee on COMPANY and affiliated company (Conexant,
Skyworks) equity transactions, either exercise of stock options and/or a
restricted stock vesting event, which were transacted after the Effective Date.
    3.   Termination. Upon the termination of Employee’s employment from COMPANY
effective the close of business on January 31, 2007 (the “Termination Date), all
stock options and restricted shares for COMPANY stock that have been granted to
Employee under any of COMPANY’S stock option plans and which are not vested as
of the Termination Date shall immediately expire and shall not be exercisable
under any circumstances. Any such options, including those of affiliated
companies (Conexant, Skyworks), that are vested as of the Termination Date shall
be exercisable for a period of three months and shall expire at the end of such
period if they are not exercised within that period.     4.   Confidential
Information. Employee agrees not to use or disclose any confidential or
proprietary information belonging to COMPANY unless the information becomes
publicly or generally known. Employee agrees that anything possessed by him that
discloses or embodies such information will be delivered to COMPANY prior to his
leaving its employ. Employee agrees not to disclose information concerning the
work-in-progress at COMPANY to anyone not authorized to receive it. Employee and
COMPANY agree that confidential or proprietary information includes but is not
limited to customer lists, employee lists, internal COMPANY telephone,
electronic, and other employee contact information, COMPANY’s methods of doing
business including business plans and strategies, pricing plans and strategies;
COMPANY’s products and services including inventions and ideas, technical data,
designs,

 



--------------------------------------------------------------------------------



 



      know-how and negative know-how, software programs, projects, contemplated
projects, research and any other information that is not generally known to
competitors or to the general public.     5.   Breach or Misrepresentation. In
the event of any breach by Employee of any provision of this Agreement, COMPANY
shall be entitled to seek a decree of specific performance against Employee.
Such remedy, however, shall be cumulative and non-exclusive and shall be in
addition to any other remedy to which COMPANY may be entitled.     6.  
Standards of Business Conduct. By signing this agreement you are being given the
opportunity to disclose your knowledge of any activity that may be in violation
of Company’s policies regarding standards of business conduct. Any such
disclosure can be submitted to Mindspeed Human Resources, Mail Stop E09-905,
4000 MacArthur Blvd, Newport Beach, CA 92660 no later than the Friday following
your signing of this agreement.     7.   General Release. Employee hereby
voluntarily, knowingly and willingly waives, acquits, releases and forever
discharges Company and each of its former, current and future employees,
officers, directors, agents, shareholders, joint venturers, representatives,
attorneys, insurers, related entities, assigns, successors, predecessors,
affiliates, owners, and all persons acting by, through, under or in concert with
any of them (hereinafter collectively “Releasees”), from any and all claims,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including back wages, and attorneys’ fees and
costs actually incurred) of any nature whatsoever, whether known or unknown,
foreseen or unforeseen, liquidated or unliquidated, in law or in equity,
suspected or unsuspected, which Employee may have had or claim to have had, now
have or claim to now have, or hereafter may have or may claim to have, against
the Releasees (collectively “Claims”), including, but not limited to, rights
arising out of alleged violations of any contract, express or implied (including
but not limited to, any contract of employment, partnership, independent
contractor, fiduciary, special or confidential relationship); any covenant of
good faith and fair dealing (express or implied); any tort, including fraud and
deceit, negligent misrepresentation, promise without intent to perform,
conversion, breach of fiduciary duty, defamation, libel, slander, invasion of
privacy, negligence, intentional or negligent infliction of emotional distress,
malicious prosecution, abuse of process, intentional or negligent interference
with prospective economic advantage, and conspiracy; any “wrongful discharge”
and “constructive discharge” claims; any claims relating to any breach of public
policy; any violations or breaches of corporate by-laws; any employment related
discrimination or harassment claims under the Americans with Disabilities Act,
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Family Medical Leave Act, the California Fair Employment and Housing
Act, the California Family Rights Act, the Fair Labor Standards Act, the
Employment Retirement Income Security Act, the California Constitution, the
California Labor Code or under common law, which against any or all of them
Employee ever had, now has or hereinafter may have, up to and including the date
of Employee’s execution of this Agreement, including, without limitation, those
arising out of or in any way related to Employee’s employment at COMPANY or the
termination of that employment. This also includes, but is not limited to, a
release of any rights or Claims Employee may have under any other federal, state
or local laws or regulations prohibiting employment discrimination. Furthermore,
this includes a release by Employee of any Claims under any state Workers’
Compensation laws.     8.   Section 1542. In furtherance of this intention,
Employee hereby expressly waives any and all rights and benefits granted to him
under Section 1542 of the California Civil Code (or any similar rights granted
under other federal, state, or local law, regulation, statute or judicial
doctrine of the United States) which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 



--------------------------------------------------------------------------------



 



  9.   Unknown or Future Claims. Notwithstanding the provisions of California
Civil Code Section 1542, and for the purpose of implementing a full and complete
release and discharge of Releasees, Employee expressly acknowledges that it is a
condition hereof, and it is Employee’s intention in the execution of the General
Release in paragraph 7, above, that the same shall be effective as a bar to each
and every Claim hereinabove specified, and each and every Claim that he does not
know or suspect to exist in his favor at the time of his signature on the
Agreement, and that this Agreement will extinguish any such Claims.     10.  
Miscellaneous:

  a.   Employee represents and warrants that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation or entity any Claim or other matter herein released. Employee agrees
to indemnify Company and anyone else herein released and hold them harmless
against any claims, costs or expenses, including, without limitation, attorneys’
fees actually paid or incurred, arising out of, related to or in any manner
whatsoever connected with any such transfer of assignment or purported transfer
or assignment.     b.   In the event that any party pursues litigation to remedy
any breach of this Agreement by any other party, the prevailing party shall be
entitled to recover from the losing party the reasonable costs and attorneys’
and experts’ fees the prevailing party incurs with such litigation, in addition
to any other legal and/or equitable relief to which the prevailing party may be
entitled.     c.   Employee acknowledges that (i) he has been advised to consult
with an attorney regarding any potential claims as well as the terms and
conditions of this Agreement prior to signing this Agreement, and (ii) he fully
understands the terms of this Agreement including, without limitation, the
significance and consequences of the General Release specified in Section 10
above, and (iii) he is executing this Agreement in exchange for consideration in
addition to anything of value to which he is already entitled, and (iv) he is
fully satisfied with the terms of this Agreement. Employee also acknowledges,
understands and agrees that this Agreement is voluntarily entered into by him in
consideration of the undertakings by COMPANY as set forth herein, is the entire
agreement between him and COMPANY relating to his employment and layoff, and is
consistent in all respects with the discussions by COMPANY personnel with him
relating thereto. With the exception of any prior executed non-disclosure of
confidential/trade secret information, conflict of interest, non-solicitation
and invention agreements between Employee and COMPANY, this Agreement supersedes
any and all agreements entered into by and between Employee and COMPANY and/or
its affiliates where such other agreement may conflict with this Agreement. It
is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein. It may not be modified except
in a writing signed by Employee and a duly authorized representative of COMPANY
    d.   Should any provision or term, or part of a provision or term, of this
Agreement be declared or determined by any court to be illegal or invalid, the
validity of the remaining parts, provision or terms shall not be affected
thereby and said illegal or invalid part, provision or term shall not be deemed
to be a part of this Agreement.     e.   This Agreement shall be governed by,
subject to, and construed in accordance with the laws of the State of
California, United States, without regard to the choice or conflict of law
provisions thereof. Each party consents to the exclusive jurisdiction and venue
of the state and federal courts sitting in Orange County, California.     f.  
COMPANY and Employee acknowledge and agree that pursuant to the Older Workers’
Benefit Protection Act, (i) Employee will have twenty-one (21) days from the
receipt of this Agreement in which to consider its terms (including, without
limitation, Employee’s release and waiver of any and all claims under the Age
Discrimination in Employment Act) before executing it, (ii) changes to the terms
of this Agreement, whether material or immaterial, will not restart this
twenty-one (21) day period, (iii) Employee will have seven (7) days after his
execution of this Agreement in which to revoke his acceptance of this Agreement,
in which event a written notice of such

 



--------------------------------------------------------------------------------



 



      revocation must be received by the COMPANY, on or before the seventh (7th)
day, and (iv) this Agreement will not become effective and enforceable until the
seven (7) day revocation period has expired without revocation of the Agreement
by Employee.     g.   Nothing contained in this Agreement nor the fact that the
parties sign this Agreement shall be considered as an admission of any type by
either party.

          IN WITNESS HEREOF, the Agreement is entered on August 27, 2006, in
Newport Beach, CA.

          MINDSPEED TECHNOLOGIES, INC.                       [EMPLOYEE]
 
        (“Company”)    
 
       
By:
  Bradley W. Yates
 
                       Dave Carroll

Title: Senior Vice President and Chief Administrative Officer

 